DETAILED ACTION
Status of Claims
This Office Action is in response to Claims filed with RCE on 09/20/2021 and Interview on 03/11/2022.
Claims 1, 3-5, 7-10, 12-14 and 16-20 are pending and allowed while claims 2, 6, 11 and 15 are canceled as disclosed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Parker, Thomas (Reg. No. 77, 227) on 03/22/2022.
The Application has been amended as follows:
(Currently Amended) A system for secure transfer of encrypted resources and asynchronous execution, the system comprising: 
a merchant system comprising:
first memory device with first computer-readable program code stored thereon; and 
a first processor operatively coupled to the first memory device, wherein the first processor executes the first computer-readable program code to perform the steps of: 
receiving a request to utilize a secure event process for execution of an event between a user and a merchant, wherein the request is received from a computing device associated with the event; 
identifying initial event data comprising at least an event amount, an event session code, merchant account information, and user contact information; 
encrypting the initial event data; and
transmitting the encrypted initial event data to a computing device of the user;
the computing device of the user comprising:
a second memory storing a financial institution application and second computer-readable program code; and 
a second processor operatively coupled to the second memory that executes the second computer-readable program code to perform the steps of:
receiving, by the financial institution application, the initial event data identifying a triggering code;
decrypting, on the financial institution application using a decryption key stored on the computing device of the user, the transmitted 
identifying, from the financial institution application 
determining, using the financial institution application, that the identified compensation method of the user is authorized to provide the transfer amount; 
transmitting, using the financial institution application, full event data to a financial institution server for execution of the event, wherein the full event data comprises the initial event data and the identified compensation method; [[and]]
the financial institution server comprising:
a third memory storing third computer-readable program code; and 
a third processor operatively coupled to the third memory that executes the third computer-readable program code to perform the steps of:
receiving the full event data [[to]] at the financial institution server to execute the event[[,]];
transmitting, to system, a notification comprising at least a confirmation that the user is authorized to make the event, an indication that the event amount will be provided to the merchant, the event session 
(Canceled). 
(Currently Amended) The system of claim 1, wherein identifying the compensation method comprises: 
identifying, using the financial institution application, a plurality of available compensation methods associated with the user; 
prompting, using the financial institution application, via a user output device of the user, [[to]] by displaying selectable icons associated with each of the plurality of available compensation methods associated with the user and [[to]] requesting a user input of selecting compensation method of the plurality of available compensation methods to be used for the completion of the event; 
receiving, using the financial institution application, via the user output device of the user, input selecting the compensation method 
assigning, using the financial institution application, the selected compensation method as the identified compensation method of the user to be used for completion of the event.
(Previously Presented) The system of claim 3, wherein the selected compensation method comprises one of a credit card associated with the user, a debit card associated with the user, a bank account associated with the user, or an instant short-term loan associated with the user.
(Currently Amended) The system of claim 1, wherein the third processor of the financial institution server further executes the third computer-readable program code to perform the step:
transmitting, to the merchant system, a selectable icon for presentation to the user that, when selected by the user, initiates the request to utilize the secure transaction process.
(Canceled).
(Currently Amended) The system of claim 1, wherein the third processor of the financial institution server further executes the third computer-readable program code to perform the step of[[,]]: 
in response to [[transmitting]] receiving the full event data [[to]] at the financial institution server to execute the event,
transmitting, to the computing device of the user, a notification comprising at least an indication that the event has been executed and the event amount.
(Original) The system of claim 1, wherein transmitting the encrypted initial event data to the computing device of the user comprises at least one of: 
transmitting an electronic mail message comprising the encrypted initial event data to an electronic mail address associated with the user and the computing device of the user; 
transmitting a short message service message comprising the encrypted initial event data to a short message service number associated with the user and the computing device of the user; 

transmitting a near field communication message comprising the encrypted initial event data from a point of sale device of the merchant to the computing device of the user.
(Original) The system of claim 1, wherein the computing device associated with the event comprises the computing device of the user or a computing device associated with the merchant.
(Currently Amended) A computer program product for secure transfer of encrypted resources and asynchronous execution, the computer program product comprising at least one first non-transitory computer readable medium comprising: one or more computer-executable instructions, that when executed by one or more processors of a merchant system, perform the steps of:
receiving a request to utilize a secure transaction process for execution of a transaction between a user and a merchant, wherein the request is received from a computing device associated with the transaction[[;]], wherein the request comprise an initial transaction data comprising at least a transaction amount, a transaction session code, merchant account information, and user contact information;
encrypting the initial transaction data; and
transmitting the encrypted initial transaction data [[on]] to a computing device of the user;
the computer program product further comprising a second non-transitory computer readable medium comprising: a financial institution application and one or more computer-executable instructions, that when executed by one or more processors of the computing device of the user perform the steps of:
receiving, by the financial institution application, the initial event data identifying a triggering code;
decrypting, on the financial institution application using a decryption key stored on the computing device of the user, the transmitted encrypted initial transaction data 
identifying, from the financial institution application 
determining, using the financial institution application, that the identified payment method of the user is authorized to provide the transfer amount; and
transmitting, using the financial institution application, full transaction data to a financial institution server for execution of the event, wherein the full event data comprises the initial event data and the identified [[compensation]] payment method; [[and]]
the computer program product further comprising a third non-transitory computer readable medium comprising: one or more computer-executable instructions, that when executed by one or more processor of the financial institution server perform the steps of:
receiving the full transaction data [[to]] at the financial institution server to execute the transaction[[,]]; 
transmitting, to system, a notification comprising at least a confirmation that the user is authorized to make the transaction, an indication that the transaction amount will be provided to the merchant, the transaction session code, the transaction amount, and a financial institution reference token associated with the transaction.
(Canceled).
(Currently Amended) The computer program product of claim 10, wherein identifying the payment method comprises:
identifying, using the financial institution application, a plurality of available payment methods associated with the user;
prompting, using the financial institution application, via a user output device of the user, [[to]] by displaying selectable icons associated with each of the plurality of available payment methods associated with the user and [[to]] requesting a user input of selecting the payment method of the plurality of available payment methods to be used for [[the]] completion of the transaction;
receiving, using the financial institution application, the user input selecting the payment method via [[a]] the user [[input]] output device of the user, wherein the user input is in a form of a selection of a selectable icon of the displayed selectable icons; and
, using the financial institution application, the selected payment method as the identified payment method of the user to be used for completion of the transaction.
(Previously Presented) The computer program product of claim 12, wherein the selected payment method comprises one of a credit card associated with the user, a debit card associated with the user, a bank account associated with the user, or an instant short-term loan associated with the user. 
(Currently Amended) The computer program product of claim 10, further comprising computer-executable instructions, that when executed by the one or more processors of the financial institution server, perform the steps of:
transmitting, to the merchant system, a selectable icon for presentation to the user that, when selected by the user, initiates the request to utilize the secure transaction process.
(Canceled). 
(Currently Amended) The computer program product of claim 10, wherein the third computer readable instructions are further executed by the one or more processor of the financial institution server to perform the step of[[,]]: 
in response to [[transmitting]] receiving the full transaction data [[to]] at the financial institution server to execute the transaction, 
transmitting, to the computing device of the user, a notification comprising at least an indication that the transaction has been executed and the transaction amount.
(Original) The computer program product of claim 10, wherein transmitting the encrypted initial transaction data to the computing device of the user comprises at least one of:

transmitting a short message service message comprising the encrypted initial transaction data to a short message service number associated with the user and the computing device of the user; 
transmitting a multimedia messaging service message comprising the encrypted initial transaction data to a multimedia messaging service number associated with the user and the computing device of the user; and
transmitting a near field communication message comprising the encrypted initial transaction data from a point of sale device of the merchant to the computing device of the user.
(Original) The computer program product of claim 10, wherein the computing device associated with the transaction comprises the computing device of the user or a computing device associated with the merchant.
(Currently Amended) A computer implemented method for secure transfer of encrypted resources and asynchronous execution, said computer implemented method comprising:

receiving, by a processor of a merchant system, a request to utilize a secure transaction process for execution of a transaction between a user and a merchant, wherein the request is received from a computing device associated with the transaction; 
identifying, by the processor of the merchant system, initial transaction data comprising at least a transaction amount, a transaction session code, merchant account information, and user contact information; 
encrypting, by the processor of the merchant system, the initial transaction data; 
transmitting, by the processor of the merchant system, the encrypted initial transaction data to a computing device of the user; 
receiving, by a financial institution application stored on the computing device of the user, the initial transaction data identifying a triggering code;
decrypting, on the financial institution application using a decryption key stored on the computing device of the user, the transmitted encrypted initial transaction data
identifying, from the financial institution application stored on the computing device of the user, a payment method of the user to be used for execution of the transaction; 
determining, by the financial institution application stored on the computing device of the user, that the identified payment method of the user is authorized to provide the transfer amount;
transmitting, by the financial institution application stored on the computing device of the user, full transaction data to a financial institution server for execution of the event, wherein the full event data comprises the initial event data and the identified [[compensation]] payment method; and 
receiving the full event data [[to]] at the financial institution server to execute the event, 
transmitting, by the financial institution server to system, a notification comprising at least a confirmation that the user is authorized to make the event, an indication that the event amount will be provided to the merchant, the event session code, the event amount, and a managing entity reference token associated with the event.
(Original) The computer implemented method of claim 19, wherein transmitting the encrypted initial transaction data to the computing device of the user comprises at least one of: 
transmitting an electronic mail message comprising the encrypted initial transaction data to an electronic mail address associated with the user and the computing device of the user; 
transmitting a short message service message comprising the encrypted initial transaction data to a short message service number associated with the user and the computing device of the user; 
transmitting a multimedia messaging service message comprising the encrypted initial transaction data to a multimedia messaging service number associated with the user and the computing device of the user; and 


REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The present invention is directed to processing of an encrypted payment request (event data) received by a user device from a merchant and decrypting the payment information using a financial application on the user device before identifying a payment method and transmitting payment authorization (full event data) to a financial institution for execution of the payment at which a the financial institution provides a notification that includes the payment request is authorized as well as settlement information.
Receiving, by a user device, a payment request comprising transaction data from a merchant and transmitting a payment authorization request message comprising the payment request with the transaction data and user payment information to a financial institution for execution of the payment request before providing an authorization of the authorization request message by the financial institution which also provides a notification that includes the payment request is authorized as well as settlement information to the merchant and the user is old and well known as evident by prior art of Sheets (US 2014/0372308) (Figs. 6-7; Pars. 27-28, 32-36, 38, 43, 57-67).
The closest prior art of Mardikar, (US 8,543,091) discloses a system for communicating secure encrypted transaction information via payment service provider application on user devices (Figs. 1-4; Col. 5, Lines 39-53; Col. 6, Lines 37-Col. 7, Line 19).
Another prior art of Chitilian et al. (US 2016/0012423) has been considered in the prosecution as Chitilian disclose identifying, from the financial institution application, a compensation method of the user to be used for execution of the event; determining, using the financial institution application, that the identified compensation method of the user is authorized to provide the transfer amount; transmitting, using the financial institution application, full event data to a financial institution server for execution of the event, wherein the full event data comprises the initial event data and the identified compensation method (Figs. 4, 8; Pars. 82, 144-152).
However, neither Sheets, Mardikar nor Chitilian teach receiving, by a processor of a merchant system, a request to utilize a secure transaction process for execution of a transaction between a user and a merchant, wherein the request is received from a computing device associated with the transaction; identifying, by the processor of the merchant system, initial transaction data comprising at least a transaction amount, a transaction session code, merchant account information, and user contact information; encrypting, by the processor of the merchant system, the initial transaction data; transmitting, by the processor of the merchant system, the encrypted initial transaction data to a computing device of the user; receiving, by a financial institution application stored on the computing device of the user, the initial transaction data identifying a triggering code; decrypting, on the financial institution application using a decryption key stored on the computing device of the user, the transmitted encrypted initial transaction data;
Therefore, the prior arts do not teach nor do the prior arts fairly suggest, singly nor in combination teach receiving, by a processor of a merchant system, a request to utilize a secure transaction process for execution of a transaction between a user and a merchant, wherein the request is received from a computing device associated with the transaction; identifying, by the processor of the merchant system, initial transaction data comprising at least a transaction amount, a transaction session code, merchant account information, and user contact information; encrypting, by the processor of the merchant system, the initial transaction data; transmitting, by the processor of the merchant system, the encrypted initial transaction data to a computing device of the user; receiving, by a financial institution application stored on the computing device of the user, the initial transaction data identifying a triggering code; decrypting, on the financial institution application using a decryption key stored on the computing device of the user, the transmitted encrypted initial transaction data;.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685